Citation Nr: 0310399	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left 
knee arthritis, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for a 
respiratory disability, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased disability rating for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased disability rating for 
postoperative residuals of carpal tunnel syndrome of the 
right wrist, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling. 

7.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from December 1979 to 
September 1997. 

The veteran was granted service connection for right and left 
knee disabilities (denominated by the RO as posttraumatic 
osteoarthritis), as well as for right and left wrist carpal 
tunnel syndrome, and for a respiratory disability 
(denominated by the RO as bronchitis), in an April 1998 
rating decision.  He was awarded a 20 percent bilateral 
disability rating for his knee disabilities, 10 percent 
ratings for his right and left wrist carpal tunnel syndrome, 
and a noncompensable rating for his respiratory disability.  
The veteran disagreed with the rating assigned his knee 
disabilities in June 1998, and with the rating assigned his 
respiratory disability in July 1998.  The appeal of the 
respiratory issue was perfected with receipt of an April 1999 
statement, accepted by the RO in lieu of a VA Form 9.  The 
appeal of the knee issues was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
June 1999.  

While the veteran later expressed disagreement with the 
ratings assigned his right and left wrist carpal tunnel 
syndrome, his April 1999 notice of disagreement was untimely.  
The RO confirmed and continued the 10 percent ratings in an 
April 2001 rating decision, and the veteran disagreed with 
that rating decision.  His appeal as to his right and left 
wrist carpal tunnel syndrome was perfected with the timely 
submission of a statement accepted as his substantive appeal 
in June 2001.

Subsequent to receipt of the July 1998 notice of disagreement 
with respect to the knee disabilities, in a March 1999 rating 
decision, the veteran's right and left knee disabilities were 
rated separately, and awarded individual 10 percent 
disability ratings.  In a March 1999 rating decision, the 
rating assigned the veteran's respiratory disability was 
increased to 10 percent.  And in an April 2001 rating 
decision, it was again increased to 30 percent.  [The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).]

In a letter dated May 2001, the veteran stated that he was 
pleased with the increased rating awarded his respiratory 
disability.  He then went on to express disagreement with the 
ratings assigned his carpal tunnel syndrome, his knees and 
his hypertension.  In a May 2001 memorandum from the 
veteran's representative, which listed the issues being 
appealed, the respiratory disability was not listed among 
them.  

Because an appeal of the respiratory issue had already been 
perfected, the veteran would have to withdraw his appeal in 
writing in accordance with 38 C.F.R. § 20.204(c) (2002).  The 
veteran's written and signed statement that he was pleased 
with the rating assigned his respiratory disability could be 
interpreted as attempt to withdraw his appeal.  However, in 
the last paragraph of the May 2001 letter, the veteran 
stated, "for the reasons outlined in this letter I DO NOT 
wish to withdraw my appeal."  The veteran's representative 
later included the respiratory issue in  written argument.  
The Board therefore concludes that the appeal as to this 
issue was not withdrawn.  However, if the veteran in fact 
does not wish to pursue that issue, he will have the 
opportunity to so indicate to the RO while this case is in 
remand status.

REMAND

Factual background

The veteran is seeking entitlement to increased disability 
ratings for his service connected right and left knee 
disabilities, each currently evaluated as 10 percent 
disabling, for his service connected respiratory disorder, 
currently evaluated as 30 percent disabling, for 
postoperative residuals of carpal tunnel syndrome of the 
right and left wrists, each currently evaluated as 10 percent 
disabling, and for hypertension, currently evaluated as 10 
percent disabling.  The veteran also seeks entitlement to 
service connection for a bilateral ankle disability.  

With respect to the increased rating issues, in December 
2002, the Board undertook additional development of the 
claims, pursuant to authority granted by 38 C.F.R. § 19.9 (a) 
(2) (2002).  The Board wrote to the veteran requesting 
information to aid in obtaining medical records that might 
have helped to substantiate his claims.  The veteran 
responded in December 2002 that he had not been treated by 
any private physicians.  He provided names and dates of 
treatment at VA medical facilities, and the Board obtained 
those records.  The veteran was also afforded VA examinations 
to evaluate the disabilities on appeal, the results of which 
are associated with the claims file.  

With respect to the issue of entitlement to service 
connection for a bilateral ankle disorder, in an April 1998 
rating decision the RO denied the claim.  The veteran 
disagreed with the April 1998 rating decision in July 1998.  
The record does not reflect that a Statement of the Case 
(SOC) was issued by the RO or that the veteran has indicated 
a desire to terminate his appeal.  

Analysis

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
As such, although the Board has obtained additional evidence 
with respect to the increased rating claims, in light of the 
Federal Circuit's decision, the case must be remanded for 
adjudication by the RO and preparation of a supplemental 
statement of the case (SSOC).  

With respect to the service connection claim, in Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) (previously the Court 
of Veterans' Appeals) held that in circumstances where a 
notice of disagreement is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a SOC be issued.  

Accordingly, the issues noted above are REMANDED for the 
following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.

2.  The RO should contact the veteran 
through his representative in order to 
ascertain which issues he currently 
wishes to pursue on appeal.  With respect 
to the issue of entitlement to service 
connection for a bilateral ankle 
disorder, if the veteran responds in the 
affirmative, the RO should issue a SOC or 
SSOC pertaining to that issue.  The 
veteran should be provided with 
appropriate notice of his appellate 
rights.  

3.  With respect to the increased rating 
issues, the RO should review the evidence 
of record, including the additional 
evidence obtained by the Board, and 
readjudicate the veteran's claims.  The 
RO should accomplish any additional 
development deemed necessary.  If any of 
the claims remain denied, the RO should 
provide the veteran with a SSOC.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






